Citation Nr: 0003346	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of a fracture of the medial 
malleolus of the right ankle, with post-traumatic arthritis, 
the initial rating assigned, effective from November 13, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1986.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The veteran, in a July 1997 statement, raised a claim for an 
earlier effective date for the grant of service connection 
for his postoperative residuals of a fracture of the medial 
malleolus of the right ankle, with post-traumatic arthritis.  
This claim has not been adjudicated by the RO.  Thus, it is 
referred for appropriate action.


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has held that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Having 
submitted a well-grounded claim, VA has a duty to assist the 
veteran in its development.  See 38 U.S.C.A. § 5107(a).  
There is a further duty to assist the veteran in this appeal, 
as noted below.

The veteran has been incarcerated at the United States 
Disciplinary Barracks at Ft. Leavenworth, Kansas.  The most 
recent medical evidence of record of an examination that 
provides findings adequate to properly rate the veteran's 
service-connected right ankle disability is a June 1996 
report.   The veteran asserts, in essence, that his service-
connected right ankle disability has significantly worsened 
since that time.  "Where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination."  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(citing Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
Further, "[w]here the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination" to fulfill 
its duty to assist.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)).

In Wood v. Derwinski, 1 Vet. App. 190 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) stated:

We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to the peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care 
and consideration given to their fellow 
veterans.

Id. at 193.  By letter dated in December 1999, which informed 
the RO of a change of address, the veteran informed the RO he 
was now "located" at the Federal Medical Center in Ft. 
Worth, Texas.  Under the unique circumstances presented by 
this case, where it appears the veteran is not available to 
participate in a VA examination under regular conditions, and 
may be able to be examined at the Federal Medical Center, and 
in keeping with the "caution" of Wood, supra, a remand is 
required to fulfill VA's statutory duty to assist this 
appellant in developing the facts of his claim.  See 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).

Additionally, the Board notes a March 1996 letter to the 
veteran from the RO, informing him of the grant of service 
connection for his right ankle disorder, and assigning a 10 
percent rating, effective November 13, 1995, also notified 
the veteran that his award was subject to recoupment of his 
Army medical severance pay.  See 38 C.F.R. § 3.700.  In a 
July 1997 statement the veteran essentially raised a claim 
that the RO was erroneously withholding a portion of his 
award.  An August 1997 letter from the RO informed the 
veteran that his benefits were suspended.  That letter also 
noted that a VA Form 4107, explaining his right to appeal 
that decision, was attached.  An August 1997 letter from the 
veteran is clearly a disagreement with the August 1997 
decision.  Later letters from the RO also informed the 
veteran of the reduction of his award pursuant to 38 C.F.R. 
§ 3.665.  

Appellate review of a decision by an agency of original 
jurisdiction (AOJ), usually the RO, is initiated by the 
claimant's filing a timely notice of disagreement (NOD) with 
the AOJ and is perfected by the claimant's filing a 
substantive appeal with the AOJ.  See 38 C.F.R. § 20.200; 
Fenderson v. West, 12 Vet. App. 119, 128 (1999); see also 
38 U.S.C.A. § 7105 (West 1991).  When an NOD is timely filed, 
the agency of original jurisdiction must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the agency of original jurisdiction must 
prepare a statement of the case (SOC) pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26.  
Here the veteran has continued to assert disagreement with 
the RO's decision and has not withdrawn his NOD.  This issue, 
then, must be remanded to the RO for issuance of an SOC as to 
the amounts withheld from the veteran's award.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
his right ankle disorder since January 1, 
1998.  All records identified that are 
not already on file should be obtained 
and associated with the claims file, if 
possible.  If any identified records 
cannot be obtained, the reasons therefor 
should be properly documented in the 
claims file.

2.  After completion of the above 
development, and even if no records are 
obtained, the RO should determine whether 
the veteran is still located at the 
Federal Medical Center in Ft. Worth, 
Texas, or has been returned to the United 
States Disciplinary Barracks at Ft. 
Leavenworth, Kansas, or to some other 
federal facility.  The RO should then 
contact the facility where the veteran is 
currently located, and attempt to obtain 
an examination of the veteran's right 
ankle by qualified medical personnel at 
that facility, to determine the severity 
and extent of his postoperative residuals 
of a fracture of the medial malleolus of 
the right ankle, with post-traumatic 
arthritis.  All indicated studies, 
including tests for complete range of 
motion and stability of the right ankle, 
are to be performed.  

To the extent that is possible, the 
examiner is requested to provide findings 
indicating whether or not pain limits the 
range of motion of the right ankle, and, 
if so, to what degree.  The examiner is 
also requested to provide an opinion as 
to whether weakened movement, excess 
fatigability, or incoordination is shown; 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner is also requested to provide an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

The examiner should also describe all 
service-connected  postoperative scars in 
the right ankle region and note whether 
the scars are tender or painful to 
palpation. 

In the event that an examination cannot 
be accomplished, the RO must document 
such in the claims file. 

3.  After completion of the above, the RO 
should then adjudicate the issue of a 
rating in excess of 10 percent for the 
veteran's right ankle disability, on the 
basis of all pertinent evidence of record 
and all applicable statutes, regulations, 
and case law, including whether a staged 
rating is appropriate.  (See Fenderson v. 
West, 12 Vet. App. 119 (1999)).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

4.  The RO should issue a statement of 
the case to the veteran concerning the 
veteran's disagreement with the RO's 
March 1996 decision that his compensation 
award was subject to recoupment of his 
Army medical severance pay.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




